Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-24-2002

Aguiar v. Morgan Corp
Precedential or Non-Precedential:

Docket 0-1296




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Aguiar v. Morgan Corp" (2002). 2002 Decisions. Paper 33.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/33


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                              ___________

                              No. 00-1296
                              ___________


                            JAMES AGUIAR,
                                        Appellant

                                  v.

                          MORGAN CORPORATION

         _______________________________________________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                D.C. Civil Action No. 99-cv-00496
              (Honorable Franklin S. Van Antwerpen)
                       ___________________


                        Argued December 13, 2001

           Before:    SCIRICA and BARRY, Circuit Judges,
                     and MUNLEY, District Judge*

                      (Filed: January 23, 2002)




     *The Honorable James M. Munley, United States District Judge for the
Middle
District of Pennsylvania, sitting by designation.

MARK S. SCHEFFER, ESQUIRE (ARGUED)
Pomerantz, Scheffer & Associates
Stephen Girard Building, 7th Floor
21 South 12th Street
Philadelphia, Pennsylvania 19107

     Attorney for Appellant


G. THOMPSON BELL, III, ESQUIRE (ARGUED)
Stevens & Lee
111 North Sixth Street
P.O. Box 679
Reading, Pennsylvania 19603

     Attorney for Appellee

                        __________________

                       OPINION OF THE COURT
                        __________________


PER CURIAM.

     Plaintiff James Aguiar appeals an order granting summary judgment to
the
Morgan Corporation on retaliation claims made under Title VII of the Civil
Rights Act of
1964 (42 U.S.C.    2000e), the Civil Rights Act of 1870 (42 U.S.C.  1981),
and the
Pennsylvania Human Relations Act (43 P.S.    951). Aguiar contends Morgan
unlawfully
took adverse employment action against him because he made a statement on
behalf of a
black co-worker who filed a complaint of race discrimination with the
Reading-Berks
Human Relations Council (RBHRC). The District Court granted summary
judgment for
the defendants because plaintiff failed to respond to Morgan's allegation
that he
presented no evidence of an adverse employment action or a causal
connection between
the alleged harassment and the termination. (District Court March 2, 2000
Opinion at 9)
("Without any such evidence it is impossible for a jury to find the
plaintiff's retaliation
argument to have merit; therefore, summary judgment must be granted.").
     We will affirm.
                                I.
     We have jurisdiction under 28 U.S.C.    1291. Our review of a grant
of summary
judgment is plenary. Cardenas v. Massey, No. 00-5225, 2001 U.S. App.
LEXIS 22372, at
*4 (3d Cir. Oct. 16, 2001). Federal Rule of Civil Procedure 56(c)
"mandates the entry of
summary judgment, after adequate time for discovery and upon motion,
against a party who
fails to make a showing sufficient to establish the existence of an
element essential to that
party's case, and on which that party will bear the burden of proof at
trial." Id. (quoting
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).
                               II.
     At issue is whether summary judgment was properly granted on Aguiar's
retaliation claim. To establish a prima facie case of unlawful
retaliation under Title VII,
  1981, and the PHRA , a plaintiff must demonstrate that: (1) he or she
engaged in
activity protected by Title VII; (2) the employer took an adverse
employment action after
or contemporaneous with the protected activity; and (3) a causal link
exists between the
protected activity and the adverse employment action. Weston v.
Commonwealth of
Pennsylvania, 251 F.3d 420, 430 (3d Cir. 2001); Robinson v. City of
Pittsburgh, 120
F.3d 1286 (3d Cir. 1997). We conclude there is sufficient evidence of the
first two
elements, but not enough evidence of the requisite causal connection, and
therefore we
will affirm the District Court's judgment.
a. Aguiar engaged in protected activity
     In October or November of 1996, Aguiar went to the Reading-Berks
Human
Relations Council and made a statement on behalf of a black co-worker who
had filed a
complaint of race discrimination. Thus, we hold that the record contains
a sufficient
showing that Aguiar engaged in a protected activity. See Abramson v.
William Patterson
College of New Jersey, 260 F.3d 265 (3d Cir. 2001) (describing acceptable
indicia of
protected conduct in the ADEA and Title VII contexts).
b. Aguiar suffered adverse employment action
     Although the actual date and cause of termination is in dispute, both
parties agree
Aguiar was fired from his position of production employee at Morgan
Corporation in
July 1997. Aguiar's termination therefore fulfills the second prong of
the prima facie
case for a retaliation claim.
c. Insufficient evidence of causal link
     On appeal, Aguiar alleges he presented sufficient evidence of a
causal connection
because in his deposition he asserted that (1) a group of Morgan employees
threatened
him with adverse employment action one and a half weeks after he gave a
statement
regarding racial remarks to the human relations council in 1996; (2) one
person from that
same group fired him over the telephone on July 7, 1997 when he requested
more time
off; and (3) a Morgan human relations employee informed him he was not
getting a
requested transfer because he was being "blackballed."
     We see no merit in Aguiar's contention that these alleged events
establish the
requisite causal connection "by way of a threat and the implementation of
the threat."
(Appellant's Brief at 16). We have stated that the existence of a causal
link "must be
considered with a careful eye to the specific facts and circumstances
encountered."
Farrell v. Planter's Lifesavers Co., 206 F.3d 271, 279 n.5 (3d Cir. 2000).
Evidence
probative of a causal link can be inferred from evidence "gleaned from the
record as a
whole." Id. at 281 ("temporal proximity or antagonism merely provides an
evidentiary
basis from which an inference can be drawn") (citations and alterations
omitted).
     Here, plaintiff has not provided sufficient evidence from which an
inference of a
causal connection can be drawn.   Following his report to the human
relations council,
Aguiar received positive performance evaluations and merit pay increases
until the time
of his termination. (District Court March 2, 2000 Opinion at 2). When
Aguiar requested
a different position to accommodate his diabetes symptoms, defendant
complied by
offering him the only available position for which he was qualified, a
paint prepper. Id.
Aguiar refused this position even though Morgan offered to pay him his
former higher
salary because he "didn't get along" with paint.    Id. at 3. Because of
his diabetes,
plaintiff was granted intermittent FMLA leave from June 16, 1997 until
July 14, 1997.
When Aguiar failed to show up for work on July 14, Morgan's Employee
Benefits
Manager sent a letter to Aguiar's physician on July 16, 1997 requesting
medical
information explaining Aguiar's continued absence and "called every number
we had for
[Aguiar] to try and contact him and could not get a hold of him." When
the manager did
not hear from Aguiar's physician after a week and a half (Whitmoyer Dep.
108a), another
human relations manager sent plaintiff a letter informing him that he was
being
terminated in accordance with the corporation's "no call/no show" policy.
This
termination occurred in July 1997   more than eight months after the
meeting with the
human relations council.   Aguiar has provided insufficient evidence of
temporal
proximity or a pattern of antagonism. On these facts, we conclude
plaintiff has not raised
a genuine issue of material fact with regard to the causal connection
between the alleged
adverse employment actions and the protected activity.
                             III.
     For these reasons, the judgment of the District Court will be
affirmed.